Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 8 June 2022.  Claims 1-20 are pending in the application.   Claims 1, 4, 7, 8, 10, 15 and 16 have been amended.  
The objections to the drawings, specification and claims are hereby withdrawn in light of the amendments filed.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 8-12 are hereby withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer (German Patent Publication No. DE 10201305263).
As to claim 1, Breuer discloses a hydraulic axial piston machine (FIG.’s 1 & 2, Machine Translation para. 0002) comprising:
 a housing 1, 2 (Trans. para. 0025), 
a cylinder block 5 (para. 0027) rotatably mounted in the housing 1 about an axis of rotation (via shaft 3) and having at least one cylinder 6, and a valve arrangement (rotary axial piston machine valving provided by porting through plate 18 providing connections to pressure ports 23, 24, see para. 0041) and between the cylinder block 5 and the housing 1, 2 the valve arrangement having a first part 18 (para. 0029, “drum plate 18”) rotating with the cylinder block 5 (para. 0031, “drum plate 18, … is rotated together with the cylinder drum 5”), characterized in that the first part 18 comprises an elastically deformable spring section (para. 0031, formed in part by spring elements 22 and its arrangement with drum plate 18, refer to an Annotated copy of Breuer FIG. 1 attached below, as shown and indicated).
However, Breuer is silent as to the spring section and the first part are one piece.   In this regard, while Breuer appears to show a separate spring element engaged with the first part, forming components in one piece merely indicates that they are connected or attached and form a single assembly.  Therefore, Breuer’s spring section may conceivably attached to the first part in a manner that would be considered to form one piece.   With this in mind,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the spring section in one piece with the first part in order to simplify construction and/or installation of the components since it has been commonly held that forming components integrally requires only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Alternatively, Breuer’s hollow piston elements 15 with ring seals 20 are disclosed as providing elasticity allowing for axial displacement of the hollow piston elements 15 (para. 0029) of the drum plate 18, i. e., the recited first part, in a manner that may be interpreted broadly as the recited spring section.


    PNG
    media_image1.png
    661
    738
    media_image1.png
    Greyscale

Annotated Breuer FIG. 1 

	As to claim 2, Breuer discloses wherein the spring section is arranged around the axis of rotation (as shown).
	As to claim 3, Breuer discloses wherein the spring section is deformable in axial direction only (para. 0031, by virtue of spring elements 22 being oriented axially).
As to claim 4, Breuer discloses wherein a transfer of force from the cylinder lock 5 to the first part 18 via the spring section is symmetrical with respect to the axis of rotation (para. 0031, spring elements uniformly distributed about the drum interpreted as providing symmetrical transfer force accordingly).
As to claims 5 and 17-19, Breuer is discussed above but is silent as to the spring section is machined out of the first part because it is not clear how the spring elements are connected to the drum plate 18 or the cylinder block 5 only that they are configured to press the drum plate 18, the recited first part, toward the connection plate 2, the second part (para. 0031) in the same manner as the instant invention   However,  configuring the drum plate with integrally formed spring elements would have been one possible manner of manufacturing the part   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the spring elements integral with or attached to the drum plate, the recited first part, in order to simplify the assembly because forming components integrally has been commonly held to only require only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).   Once modified, machining the spring section out of the first part would obviously and logically  result in the claimed arrangement1.  
As to claim 6, Breuer discloses the spring section comprises a rim surrounding the axis of rotation and contacting the cylinder block 5 (spring elements 22 connection to cylinder block interpreted as a rim under broadest reasonable interpretation of the term).
As to claim 7, Breuer discloses the rim has a thickened section at the end contacting the cylinder block 5 (portion contacting block 5 interpreted as recited thickened section under broadest reasonable interpretation of the term).
As to claim 13, Breuer discloses the spring section rests against a protrusion of the cylinder block 5 (Annotated Breuer FIG. 1, as shown and indicated under broadest reasonable interpretation of the term).
As to claim 14, Breuer discloses the spring section is deformable in axial direction only (para. 0031, by virtue of spring elements 22 being oriented axially). 
As to claim 15, Breuer discloses wherein a transfer of force from the cylinder block 5 to the first part 18 via the spring section is symmetrical with respect to the axis of rotation (para. 0031, spring elements uniformly distributed about the drum).
As to claim 16, Breuer discloses wherein a transfer of force from the cylinder block 5 to the first part 18 via the spring section is symmetrical with respect to the axis of rotation (para. 0031, spring elements uniformly distributed about the drum).
As to claim 20, Breuer discloses the spring section comprises a rim surrounding the axis of rotation and contacting the cylinder block 5 (spring elements 22 connection to cylinder block interpreted as a rim under broadest reasonable interpretation of the term).


Allowable Subject Matter
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's remarks have been fully considered but they are not persuasive. 
Applicant argues that Breuer fails to disclose that its spring 22 or hollow piston elements 22 are one piece with its drum plate such that Breuer does not show or disclose each and every recitation of amended independent claim 1 in as complete detail as contained in the claim.  The Examiner respectfully understands and agrees that Breuer does not show one-piece construction of its spring section with the first part. However, the Examiner finds that doing so is well within the level of ordinary skill in the art and obvious for the reasons set forth in the statement of the rejection above.  Note that all materials inherently exhibit elasticity that results in deformation such that Breuer’s drum plate 18, even without springs 22, would deform under load when operating.   
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that these claims recite a product by process limitation that is given lesser patentable weight in this instance because spring element 22 and its connection with drum plate 18 could readily be manufactured by machining.  MPEP § 2113.